Exhibit 1 Oi S.A. - In Judicial Reorganization CORPORATE TAXPAYERS’ REGISTRY (CNPJ/MF) No. 76.535.764/0001-43 BOARD OF TRADE (NIRE) No. 33 3 0029520-8 Publicly-Held Company NOTICE TO THE MARKET Oi S.A. – In Judicial Reorganization , in accordance with article 12 of CVM Instruction No. 358/02, regarding trading of material amount of shares, informs the market that it received a letter from Goldman, Sachs & Co. last night, with the information attached hereto. Rio de Janeiro, April 4, 2017. Oi S.A. – In Judicial Reorganization Ricardo Malavazi Martins Chief Financial Officer and Investor Relations Officer
